        Case: 3:20-cr-00032-RAM-RM Document #: 20 Filed: 10/08/20 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
                       v.                             )      Case No. 3:20-cr-0032
                                                      )
IDESHA STERROD,                                       )
                                                      )
                       Defendant.                     )
                                                      )

                                            ORDER
         BEFORE THE COURT is the is the motion of Idesha Sterrod (“Sterrod”) to continue
the November 2, 2020 trial in this matter and extend the time to file pretrial motions. (ECF
No. 19.) For the reasons stated herein, the time to try this case is extended up to and
including January 25, 2021, and any pretrial motions shall be filed no later then December 7,
2020.
         On September 3, 2020, the United States filed an information against Idesha Sterrod
charging her with three counts: (1) conspiracy to possess with intent to distribute fifty
kilograms and more of marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and
841(b)(1)(C); (2) possession with intent to distribute 50 kilograms and more of marijuana
in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and (3) use of a minor in a drug offense
in violation of 21 U.S.C. §§ 861(a)(1). At Sterrod’s arraignment, the magistrate judge
scheduled the trial for November 2, 2020, and set October 5, 2020, as the deadline to file any
pretrial motions.
         On October 5, 2020, Sterrod filed a motion to continue the trial date. (ECF No. 19.)
That motion also seeks an extension of time to file pretrial motions. As a basis for her request,
Sterrod asserts that her “[c]ounsel needs additional time to review discovery, conduct legal
research, prepare any necessary motions and investigation and discuss the case any
potential trial further with Ms. Sterrod so that she can make informed decisions.” Id. at 1.
Sterrod further represents that the United States does not oppose her motion to continue. Id.
at 2.
      Case: 3:20-cr-00032-RAM-RM Document #: 20 Filed: 10/08/20 Page 2 of 3
United States v. Sterrod
Case No. 3:20-cr-0032
Order
Page 2 of 3

        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. First, an extension of time is necessary to allow Sterrod time to review the
discovery in this matter. Second, an extension of time is necessary to allow Sterrod’s counsel
time to conduct legal research and prepare any necessary pretrial motions. Third, without
an extension, Sterrod would be denied reasonable time necessary to properly prepare for
trial in consultation with her counsel.
        Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that multiple count, multiple defendant “case was complex and
required additional time for adequate preparation.”); cf. United States v. Santiago-Becerril,
130 F.3d 11, 17 (1st Cir. 1997) (explaining that, where a defendant had moved to continue
his trial due to his counsel’s unavailability, the “period of delay” caused by an ends of justice
continuance includes the time “reasonably required to schedule a new trial date” in
“consideration of the court’s calendar”).
        The premises considered, it is hereby
        ORDERED that Sterrod’s motion to continue the trial in this matter and to extend the
time to file pretrial motions, ECF No. 19, is GRANTED; it is further
        ORDERED that the time beginning from the date of this order granting an extension
through January 25, 2021, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
      Case: 3:20-cr-00032-RAM-RM Document #: 20 Filed: 10/08/20 Page 3 of 3
United States v. Sterrod
Case No. 3:20-cr-0032
Order
Page 3 of 3

        ORDERED that the trial in this matter previously scheduled for November 2, 2020, is
RESCHEDULED to commence promptly at 9:00 A.M. on January 25, 2021, in St. Thomas
Courtroom 1 before District Judge Robert A. Molloy; and it is further
        ORDERED that any pretrial motions shall be filed no later than December 7, 2020.




Dated: October 8, 2020                            /s/ Robert A. Molloy
                                                  ROBERT A. MOLLOY
                                                  District Judge
